DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment and Terminal Disclaimers filed March 30, 2021.  Claims 1-2,4-20 are pending.  Claim 3 was cancelled.

*** The terminal disclaimer filed on March 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent Number 10,490,673 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2,4-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s the terminal disclaimer dated March 30, 2021 have overcome the obviousness-type double patenting rejection in the last office action.  Applicant's amendment filed March 30, 2021 and convincing remarks have overcome the prior art rejections in the last office action.  The references of record including Shepard (2016/0197148), Kim (2014/0291607), Dimitrakopoulos (2013/0207080), Cao (9,704,965), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed microelectronic device and the method thereof, or fairly make a prima facie obvious case of the claimed microelectronic device and the method thereof, in combination with other claimed limitations as recited in base claim 1, the inclusion of comprising a graphitic layer over a substrate, the graphitic layer including at least one layer of graphene, the graphitic layer having a first region, a second region adjacent to the first region and a third region adjacent to the first region and spaced from the second region by the first region; a hexagonal boron nitride (hBN) layer on the graphitic layer over the first region; a gate over the hBN layer and above the first region; a gate dielectric layer on the hBN layer over the first region, the gate being located over the gate dielectric layer; a first connection on the graphitic layer, the first connection contacting the graphitic layer in the second region, wherein the hBN layer does not extend over the second region of the graphitic layer; and a second connection on the graphitic layer, the second 
As recited in base claim 9 of the method, the inclusion of forming a graphitic layer including at least one layer of graphene over a substrate, the graphitic layer having a first region, a second region adjacent to the first region and a third region adjacent to the first region opposite the second region; forming a first connection contacting the graphitic layer in the second region; forming a second connection contacting the graphitic layer in the third region; forming a first metal layer on the graphitic layer; forming a hexagonal boron nitride (hBN) layer on the graphitic layer over the first region by diffusion of boron and nitrogen in the first metal layer and precipitation from the first metal layer, so that the hBN layer does not extend over the graphitic layer in the second region and the hBN layer does not extend over the graphitic layer in the third region; and forming a gate over the hBN layer above the first region; and 
As recited in base claim 20, the inclusion of a substrate having a first semiconductor material and a dielectric material over the first semiconductor material, the dielectric material extending to a top surface of the substrate; a graphitic layer over the dielectric material, the graphitic layer including at least one layer of graphene, the graphitic layer having a center region, a first contact region adjacent to the center region and a second contact region adjacent to the center region opposite the first contact region, wherein the first semiconductor material has a first conductivity type under the center region; a hexagonal boron nitride (hBN) layer on the graphitic layer over the center region; and a gate over the hBN layer and above the center region; a first connection on the graphitic layer, the first connection contacting the graphitic layer in the first contact region, wherein the hBN layer does not extend completely over the first contact region of the graphitic layer; a second connection on the graphitic layer, the second connection contacting the graphitic layer in the second contact region, wherein the hBN layer does not extend completely over the second contact region of the graphitic layer; a first doped region of the semiconductor material having a second, opposite, conductivity type, below the first contact region; and a second doped region of the semiconductor material having the second conductivity type, below the second contact region.

 					****************

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822